Citation Nr: 1047588	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-33 357	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Michael Lopez, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who retired 
from the military in November 1975, after more than 26 years of 
active duty service.  He died in April 2002.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from an 
April 2007 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2010, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  In June 2010, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on April [redacted], 2002; an autopsy found that the 
immediate cause of his death was hypertensive arteriosclerotic 
cardiovascular disease; there are no other contributory causes 
listed on his death certificate.

2. It is not shown that the Veteran's death resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
medical treatment, or from an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1151 are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.361 (2010). 
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The appellant was advised of VA's duties to notify and assist in 
the development of her claim prior to its initial adjudication.  
An October 2006 letter explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, and the evidence she was responsible for providing.  
While the appellant was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of such 
notice (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-
91 (2006)), as effective date criteria have no significance 
unless the claim is allowed, and this decision does not do so.  
The appellant has had ample opportunity to respond/supplement the 
record and she has not alleged that notice in this case was less 
than adequate.

The Veteran's pertinent postservice treatment records have been 
secured.  In September 2007, the RO obtained a medical advisory 
opinion from a physician who reviewed the Veteran's claims file.  
The Board also sought a medical advisory opinion from the VHA in 
June 2010; as will be discussed in greater detail below, this 
opinion is adequate.  The appellant has not identified any 
pertinent evidence that remains outstanding and in an October 
2010 statement, indicated that she did not have any more 
information or evidence to submit to support her claim.  VA's 
duty to assist is met and the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, DIC shall be awarded in the same manner 
as if such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as in this case, 
the veteran must show that the VA treatment in question resulted 
in additional disability or death, and that the proximate cause 
of the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was a event which was 
not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability/died does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the additional 
disability or death, it must be shown that VA hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability and that VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When evaluating the evidence of record, the Board must analyze 
its credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in each 
case, with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran died on April [redacted], 2001.  An autopsy found that the 
primary cause of his death was hypertensive arteriosclerotic 
cardiovascular disease.  No other contributory causes are listed 
on his death certificate.  The appellant alleges that VA failed 
to diagnose and treat the Veteran for longstanding hypertension, 
and that this failure caused, or contributed to cause, his death 
from hypertensive cardiovascular disease.

The Veteran's VA treatment records are largely silent for any 
complaints, findings, treatment, or diagnoses related to any 
cardiac conditions.  In June 1996, he was assessed as having 
borderline hypertension; no medications were prescribed.  In 
October 1996, he underwent an echocardiogram study after an EKG 
study showed evidence of mild left ventricular hypertrophy.  It 
was noted that the Veteran was asymptomatic and did not complain 
of any medical problems.  In March 1997, the Veteran's 
echocardiogram study was reviewed; it showed trivial aortic 
insufficiency and trivial mitral regurgitation with normal left 
ventricular function.  A July 2001 echogram and an October 2001 
ultrasound of the abdomen showed an aneurysm in his abdominal 
aorta.  

Treatment records leading up to the time of the Veteran's death 
are silent for any cardiac-related complaints or treatment.  His 
"problem list" at the time of his death consisted of the 
following conditions: normal colonoscopy in January 2002; 
aneurysm, not otherwise specified; osteoporosis, not otherwise 
specified; arthritis; chronic obstructive pulmonary disease; and 
chronic sinusitis.  In December 2001, the Veteran underwent 
preoperative assessment for a colonoscopy (scheduled for January 
2002); at that time, he admitted to smoking half a pack of 
cigarettes daily.  In January 2002, the Veteran was visited at 
home by his coordinated care consultant (social worker).  Concern 
was expressed as to his low weight, but he responded that he had 
never weighed over 130 pounds in his entire life.  In March 2002, 
the Veteran's physician contacted him by telephone to advise him 
that a recent chest X-ray had been abnormal and that a CT scan of 
the chest was being ordered to look for possible tumors.  When 
asked how he was feeling, the Veteran replied, "I feel fine."  
He died 9 days later at home.

In a May 2006 letter a private consulting cardiologist, R.J.B., 
D.O., stated he reviewed the Veteran's medical records and found 
that the Veteran had "risk factors for coronary artery disease, 
which included his age, and hypertension which appear[ed] to have 
never been treated throughout the review of the medical 
records."  He noted that at times the Veteran's blood pressure 
was elevated as high as 180/100, and that a 1996 echo Doppler 
revealed left ventricular hypertrophy, preserved left ventricular 
systolic function, and valvular heart disease manifested by 
mitral regurgitation.  He also noted that the Veteran was labeled 
as having borderline hypertension, and that medical records do 
not indicate he was treated for such.  He stated, "An autopsy, 
which was performed at the time of the death of the patient in 
2002, clearly indicated severe coronary artery disease as well as 
an enlarged heart with left ventricular hypertrophy as a result 
of years of untreated hypertension."  R.J.B., D.O. further 
stated that the Veteran's medical records did not show that his 
cholesterol or lipid profiles had ever been analyzed to see 
whether he had significant hyperlipidemia, which might have 
contributed to his death.

In September 2007, Dr. S.C.W., a VA consulting cardiologist, 
reviewed the Veteran's treatment records and, after tabbing all 
the blood pressure readings, found that the majority of them were 
below 150/90 with many under 130/80.  At the time of his care in 
the 1980s and early 1990s, this was considered normal to high 
normal and no treatment would have been necessary for the 
sporadic blood pressure reading above 150/90.  Dr. S.C.W. noted 
that there was one blood pressure reading on July 8, 1999, that 
did raise some concern.  On that date, the Veteran had initial 
blood pressure readings of 97/54 with some hypotensive symptoms.  
Follow-up blood pressure readings, also on that day, were 163/80 
in the right arm and 112/77 in the left arm, demonstrating a 
difference of 50 mm systolic between the arms.  From 
approximately 2000, the blood pressure readings reported were 
from the left arm, whereas prior to that date there was no 
indication in the record as to which arm was being measured.  Dr. 
S.C.W. explained that if the differences in the blood pressure 
readings between the right and left arm were real, then the 
Veteran's blood pressure would have been elevated and untreated 
throughout the years.  He then stated that with only one blood 
pressure reading to suggest this, this was more speculation than 
valid data.  

Regarding the question of whether the Veteran had hyperlipidemia, 
Dr. S.C.W. noted that there were numerous lipid tests conducted 
between 1990 and 1996, and all were within acceptable ranges for 
an individual with no heart disease and therefore did not require 
treatment.  Dr. S.C.W. also noted that the Veteran never 
complained of chest pain during any of his VA clinic visits, and 
that there were no suspicions of heart problems raised until he 
died from a heart attack.  He then highlighted the fact that the 
Veteran continued to smoke half a pack of cigarettes even though 
he had been advised to stop on numerous occasions and identified 
this as a likely risk factor in his death, explaining that 
cigarette smoking was considered a major risk factor in heart 
disease and sudden deaths from heart attacks.  In conclusion, Dr. 
S.C.W. opined, "[The Veteran] was assessed for hypertension and 
had blood pressures that were usually in the accepted control 
range at the time of the evaluation.  Likewise, his lipid values 
were assessed and judged not necessary to be treated and again 
those [were] within the range of accepted practice[s] at that 
time."

At the March 2010 videoconference hearing, the appellant 
testified that although the Veteran rarely discussed his medical 
condition with her, it was her belief that he did have high blood 
pressure that went untreated by his VA physicians.  This belief 
was based upon VA counselors instructing her to secure medical 
documentation from the Veteran's physicians after his death, as 
they also believed he had suffered from high blood pressure and 
from service-connected varicose veins that had not been treated, 
and thus could have contributed to his death-causing heart 
disease and heart attack.  

In June 2010, the Board noted that the record consisted of 
conflicting medical evidence as to whether the standard of care 
provided to the Veteran constituted fault on the part of VA, 
resulting in additional disability that caused or contributed to 
cause his death, and requested further medical guidance from the 
VHA.  In an opinion dated in July 2010, a VA cardiologist 
reviewed the evidence of record and opined that the standard of 
care provided to the Veteran by VA did not result in additional 
disability nor did it cause or contribute to his death.  In 
reaching this conclusion, he reviewed the medical opinions of 
record and stated that his review of the records concurred with 
Dr. S.C.W.'s September 2007 opinion.  Regarding R.J.B., D.O.'s 
May 2006 opinion, the VHA consulting physician stated, "[M]y 
review of the records revealed that [the Veteran's] cholesterol 
and blood pressure values would not [have] require[d] treatment 
per guidelines at the time.  He was counseled numerous times 
regarding diet and cessation of cigarette smoking.  Furthermore 
his chronic state of poor health [was] reflected by his weight of 
130 lbs and complaints of persistent weight loss."  

As outlined above, the record includes medical evidence that 
tends to both support and refute the appellant's claim that VA 
failed to diagnose and treat the Veteran for longstanding 
hypertension and that this caused, or contributed to his death.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which it 
finds to be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the appellant's claim is the 
May 2006 letter from R.J.B., D.O., who opined that the Veteran's 
myocardial infarction and sudden cardiac death resulted from his 
severe coronary artery disease and enlarged heart, which was 
consistent with left ventricular hypertrophy as a result of 
untreated hypertension for years.  R.J.B., D.O. also indicated 
that the failure to analyze the Veteran's cholesterol or lipid 
profile to determine if he had significant hyperlipidemia may 
have contributed to his demise.  Recognizing the qualifications 
of the opinion provider, the Board has given careful 
consideration to R.J.B., D.O.'s opinion and finds it 
insufficient.  In particular, while the appellant and her 
representative have indicated that R.J.B., D.O. reviewed medical 
records from August 1983 to February 2005, it is not readily 
apparent from his opinion what records/information he reviewed in 
rendering his opinion.  While claims file review is not required 
for a medical opinion to have probative value, it must be clear 
from the record that the opinion provider was aware of any 
pertinent facts relevant to determining the etiology of a 
disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 
(2008) (finding that the relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion).  

Here, R.J.B., D.O. did not mention or discuss the significance of 
the Veteran's extensive history of cigarette smoking.  He also 
claimed that the Veteran's cholesterol and lipid profiles were 
never analyzed for hyperlipidemia even though both the September 
2007 and July 2010 VA opinion providers found numerous reports in 
the record of lipid tests showing cholesterol levels in the 
acceptable range.  It is also not clear from R.J.B., D.O.'s 
opinion that he evaluated each blood pressure reading available 
in the chart to evaluate whether under the accepted medical 
practices at that time, medical treatment would have been 
necessary based upon those findings.  Instead, it appears the 
underlying rationale for his opinion that the Veteran had 
longstanding, untreated hypertension is that the Veteran was 
assessed as having "borderline hypertension" in June 1996.  
However, the Board notes this was a one-time assessment and 
subsequent VA treatment records show that on follow-up care, he 
was asymptomatic.  Furthermore, his physicians' determination 
that no medication was necessary was supported by an October 1996 
echocardiogram showing only trivial aortic insufficiency and 
mitral regurgitation with normal left ventricle function.

In contrast, the September 2007 VA opinion provider and July 2010 
VHA consulting physician reviewed the Veteran's claims file, gave 
consideration to the arguments presented by the appellant, and 
provided a detailed explanation of the rationale for their 
opinions.  Specifically, they both opined that the Veteran's 
smoking history was the most likely risk factor in his death, and 
that VA did not err in failing to diagnose and treat him for 
hypertension.  These opinions were based on a careful review of 
all the blood pressure readings and lipid profile test results 
available in the claims file, which showed that they were 
generally within the accepted control range at the time of their 
evaluation, and the lack of cardiac-related complaints, including 
chest pain, during any of the Veteran's VA clinic visits.  They 
then identified the Veteran's cigarette smoking as the likely 
risk factor in his final demise, with the July 2010 VHA 
consulting physician also noting that the Veteran was in a 
chronic state of poor health, as evidenced by his weight of 130 
pounds and complaints of persistent weight loss.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the medical 
professionals, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  Here, the Board places greater weight on 
the opinions of the September 2007 VA opinion provider and the 
July 2010 VHA consulting physician because they are both 
cardiologists, and by virtue of specialized training and 
experience are eminently qualified to offer these opinions; 
because their opinions are based on a complete knowledge of the 
clinical data; and because they included a rationale for the 
opinions provided, and considered possible alternative risk 
factors for the Veteran's death-causing condition.

The Board notes that although the appellant sincerely believes 
the Veteran suffered from longstanding hypertension/high blood 
pressure, she is a layperson and lacks the training to opine 
regarding medical matters; whether an individual has 
hypertension/high blood pressure is a question medical in nature 
and not capable of resolution by lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to her allegation 
that VA failed to diagnose and treat the Veteran for 
hypertension/high blood pressure, the Board notes that the 
standard of medical care provided is also essentially a medical 
question; thus, her own opinion that there may have been some 
fault on the part of VA is not competent evidence in the matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Significantly, at the March 2010 videoconference hearing, the 
appellant admitted that the Veteran rarely discussed his medical 
condition with her, and that her claim was based on suggestions 
made to her by "VA counselors."  The appellant has not 
identified these individuals nor has she indicated that they are 
medical professionals who would be qualified to render such 
opinions.  [To the extent that the appellant and her 
representative attempted to argue at the March 2010 Travel Board 
hearing that the Veteran's death-causing hypertensive 
arteriosclerotic cardiovascular disease was related to his 
service-connected varicose veins, the Board notes that a November 
2005 Board decision denied service connection for the cause of 
the Veteran's death.  The appellant did not appeal this decision, 
and it is final.  38 U.S.C.A. § 7104.]

In summary, the preponderance of the evidence is against a 
finding that VA failed to diagnose and treat the Veteran for 
longstanding hypertension, which then caused, or contributed to 
cause, his death from hypertensive arteriosclerotic 
cardiovascular disease; hence, the benefit of the doubt doctrine 
does not apply.  As there is no evidence that the Veteran's death 
was the result of fault on the part of VA, or was the result of 
an unforeseen event, the criteria for establishing entitlement to 
DIC under 38 U.S.C.A. § 1151 are not met, and the claim must be 
denied.  



ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


